UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 021-165129 SAN LOTUS HOLDING INC. (Exact name of registrant as specified in its charter) Nevada 45-2960145 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Suite 23, 3301 Spring Mountain Road Las Vegas, NV 89102 (Address of principal executive office and zip code) 702-776-8066 ( phone) & 702-776-8809 (fax) (Registrant's telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of March 31, 2015, 4,527,858 shares of the Registrant's common stock, $1 par value, were outstanding. SAN LOTUS HOLDING INC. FORM 10-Q For the quarter ended March 31, 2015 TABLE OF CONTENTS Page No. PART I- FINANCIAL INFORMATION Item 1. Financial Statements. 1 Condensed Consolidated Balance Sheets as of March 31 , 2015 (Unaudited) and December 31, 2014 (Audited) 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31 , 2015 and 2014 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31 , 2015 and 2014 (Unaudited) 3 Notes to Unaudited Consolidated Financial Statements. 4 - 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4 Controls and Procedures. 20 PART II- OTHER INFORMATION Item 1. Legal Proceedings. 21 Item 1A. Risk Factors. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 3. Defaults Upon Senior Securities. 21 Item 4. Mine Safety Disclosures. 21 Item 5. Other Information. 21 Item 6. Exhibits. 22 CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q (this "Report") contains "forward-looking statements." Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as "anticipate," "believe," "estimate," "intend," "could," "should," "would," "may," "seek," "plan," "might," "will," "expect," "predict," "project," "forecast," "potential," "continue," negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise.Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this Report. SAN LOTUS HOLDING INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS March 31,2015 (Unaudited) December 31,2014 ASSETS Current Assets Cash and cash equivalents $ 46,802 $ 13,159 Prepaid and other current assets 197,653 211,272 Total Current Assets 244,455 224,431 Property and equipment, net 6,606,376 3,427,998 Goodwill 948,628 - Investments 446,500 - Long-term other receivable 27,658,502 - Other assets 12,208 4,091 Total Assets $ 35,916,669 $ 3,656,520 LIABILITIES AND EQUITY Current Liabilities Accrued expenses $ 2,976 $ 5,370 Other payable 6,436,179 220,687 Total Current Liabilities 6,439,155 226,057 Long-term other payable 29,102,634 - Total Liabilities 35,541,789 226,057 Stockholders' Equity Common stock, $1par value; 1,500,000,000 shares authorized, 83,682,054 and 23,622,407 shares issued, at March 31, 2015 and December 31, 2014 83,682,054 83,682,054 Additional paid-in capital 110,145,249 110,145,249 In treasury 79,154,196 and 19,094,549 shares (189,275,446) (189,275,446) Outstanding 4,527,858 and 4,527,858 shares 4,551,857 4,551,857 Less: Subscription receivable (2,960,086) - Deficit accumulated during the development stage (985,758) (940,437) Accumulated other comprehensive loss (218,454) (168,278) Total stockholders' equity 387,559 3,443,142 Noncontrolling interest (12,679) (12,679) Total Equity 374,880 3,430,463 Total Liabilities and Equity $ 35,916,669 $ 3,656,520 The Accompanying Notes Are an Integral Part of the Financial Statements. 1 SAN LOTUS HOLDING INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended March 31, 2015 2014 Revenue $ - $ - General and administrative expenses 45,321 47,316 Loss from operations (45,321) (47,316) Other income (expenses) Interest income - - Total other income, net - - Loss before provision for income taxes (45,321) (47,316) Provision for income taxes - - Net loss (45,321) (47,316) Add: Net loss attributable to noncontrolling interest - - Net loss attributable to San Lotus Holding Inc. (45,321) (47,316) Other comprehensive loss, net of tax Consolidated net loss (45,321) (47,316) Foreign currency translation adjustment, net of tax (218,454) (73,143) Comprehensive loss (263,775) (120,459) Add: Comprehensive loss attributable to the noncontrolling interest - - Comprehensive loss attributable to San Lotus Holding Inc. $ (263,775) $ (120,459) Net Loss Per Share: Basic and diluted $ (0.01) $ (0.01) Weighted-average shares outstanding Basic and diluted 4,527,558 4,527,558 The Accompanying Notes Are an Integral Part of the Financial Statements. 2 SAN LOTUS HOLDING INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) Three Months Ended March 31, 2015 2014 Cash Flows from Operating Activities Net loss $ (45,321) $ (47,316) Adjustments to reconcile net loss to net cash provided by (used) in operating activities: Depreciation 7,460 13,485 Changes in operating assets and liabilities: Prepaid and other current assets (23,593) 1,100,217 Other Assets - 147 Accrued expenses - 10,643 Other payable - 36,007 Net cash provided by (used in) operating activities (61,454) 1,113,183 Cash Flows from Investing Activities Acquisition of Mao Ren, net of cash acquired 36,806 - Net cash used in investing activities 36,806 - Effect of exchange rate changes on cash and cash equivalents 58,354 (2,916) Net increase (decrease) in cash and cash equivalents 33,706 (44,919) Cash and cash equivalents, beginning of the period 13,096 111,821 Cash and cash equivalents, ending of the period $ 46,802 $ 66,902 Supplemental disclosure of cash flow information Cash paid during the period for: Interest expense $ - $ - Income tax $ - $ - Supplemental disclosure of noncash financing activities Issuance of note payable to acquire land $ 6,195,484 $ 3,070,645 Issuance of common stock in settlement of note payable $ - $ 3,070,645 The Accompanying Notes Are an Integral Part of the Financial Statements. 3 SAN LOTUS HOLDING INC (A DEVELOPMENT STAGE COMPANY) NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS March 31, 2015 NOTE 1- NATURE OF OPERATIONS AND SUMMARY OF ACCOUNTING POLICIES Basis of Presentation As permitted by the rules and regulations of the Securities and Exchange Commission, certain information and footnote disclosures normally included in the consolidated financial statements prepared in accordance with generally accepted accounting principles in the United States ("U.S. GAAP") have been condensed or omitted. These consolidated financial statements should be read in conjunction with the Company's 2014 annual consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K/A for the year ended December 31, 2014. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments, which include only normal recurring adjustments, necessary to present fairly the Company's interim financial statements. The results for such periods are not necessarily indicative of the results to be expected for the full year. Nature of Business San Lotus Holding Inc., a company in the developmental stage (the "Company" or "San Lotus"), was incorporated on June in the State of Nevada.
